Citation Nr: 0301407	
Decision Date: 01/24/03    Archive Date: 02/04/03

DOCKET NO.  99-14 396	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Nashville, Tennessee


THE ISSUE

Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of 
America, Inc.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Christopher J. Gearin, Counsel



INTRODUCTION

The appellant served on active duty from March 1968 to 
March 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1998 rating decision by 
the Department of Veterans Affairs (VA) Regional Office 
(RO) in Nashville, Tennessee.  That rating decision found 
that the appellant had not submitted new and material 
evidence to reopen his claims for service connection for 
pes planus and for hypertension (hypertensive heart 
disease).

In March 2001, the Board reopened the veteran's service-
connection claim for hypertension and remanded the issue 
for further development.  It has returned for appellate 
decision.


FINDINGS OF FACT

1.  All relevant evidence and information necessary for an 
equitable disposition of the appeal have been obtained.

2.  Labile hypertension was noted on the veteran's pre-
induction examination conducted in January 1968, two 
months prior to his entry into active duty.

3.  The veteran's labile hypertension increased in 
severity during service.

4.  The veteran's labile hypertension developed into mild 
hypertension as shown by blood pressure readings at 
discharge and on VA examination approximately 18 months 
after separation from service.




CONCLUSION OF LAW

Service connection for hypertension is warranted.  38 
U.S.C.A. §§ 1101, 1110, 1112 (West 1991 & Supp. 2002); 38 
C.F.R. §§ 3.303, 3.306, 3.307, 3.309 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

As an initial matter, it is observed that there has been a 
significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the President signed into 
law the Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty 
to assist and includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  This change in the 
law is applicable to all claims filed on or after the date 
of enactment of the VCAA or filed before the date of 
enactment and not yet final as of that date.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West Supp. 
2002); see Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991); cf. Dyment v. Principi, 287 F.3d. 1377 (Fed. Cir. 
2002) (holding that only section 4 of the VCAA, amending  
38 U.S.C. § 5107, was intended to have retroactive 
effect). 

The final rule implementing the VCAA was published on 
August 29, 2001.  66 Fed. Reg. 45,620, et seq. (Aug. 29, 
2001) (codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a)).  These regulations, 
likewise, apply to any claim for benefits received by VA 
on or after November 9, 2000, as well as to any claim 
filed before that date but not decided by the VA as of 
that date, with the exception of certain provisions 
relating to attempts to reopen claims, not pertinent here.  

In this case, the Board considers that VA's duties under 
the VCAA have been fulfilled to the extent possible.  
Among other things, the VCAA provides that VA must notify 
the veteran of evidence and information necessary to 
substantiate his claim and inform him whether he or VA 
bears the burden of producing or obtaining that evidence 
or information.  38 U.S.C.A. § 5103(a) (West Supp. 2002); 
66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) (codified as 
amended at 38 C.F.R. § 3.159(b)); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  In this regard, the veteran was 
notified of the information necessary to substantiate his 
claim, by means of the discussions in the Board's March 
2001 remand, a letter issued to the veteran in April 2001, 
which specifically addressed the contents of the VCAA in 
the context of the veteran's claims, and the October 2002 
supplemental statement of the case.  The RO explained its 
decision with respect to the issue, and invited the 
veteran to identify records that could be obtained to 
support his claim.  Under these circumstances, VA has no 
outstanding duty to inform the veteran that any additional 
information or evidence is needed. 

Further, it is observed that VA attempted to inform the 
veteran of which information and evidence he was to 
provide to VA and which information and evidence VA would 
attempt to obtain on his behalf.  In the letter dated in 
April 2001, the RO asked the veteran to identify records 
relevant to his claim.  The April 2001 letter explicitly 
set out the various provisions of the VCAA, including what 
records VA would obtain, and what was the responsibility 
of the veteran.  

The VCAA also requires VA to make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claim for the benefit sought, unless no 
reasonable possibility exists that such assistance would 
aid in substantiating the claim.  38 U.S.C.A. § 5103A(a) 
(West Supp. 2002); 66 Fed. Reg. 45,620, 45,630-31 (Aug. 
29, 2001) (to be codified as amended at 38 C.F.R. § 
3.159(c), (d)).  Here, the RO obtained the records of the 
veteran's treatment at VA, which were the only records the 
veteran identified as relevant to his claim.  The veteran 
was also examined for VA purposes in connection with this 
claim, and pertinent medical opinions were obtained 
addressing the specific question at issue in this appeal.  
In a written statement, received by the RO in October 
2002, the veteran indicated that he had reviewed the 
October 2002 supplemental statement of the case, and he 
had no additional evidence to submit.  There appears to be 
no other development left to accomplish, and under the 
foregoing circumstances, the Board considers the 
requirements of the VCAA to have been met.

II.  Service Connection

Entitlement to service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by active duty. 38 U.S.C.A. § 1110.

A veteran will be considered to have been in sound 
condition when examined, accepted and enrolled for 
service, except as to defects, infirmities, or disorders 
noted at entrance into service, or where clear and 
unmistakable (obvious or manifest) evidence demonstrates 
that an injury or disease existed prior thereto.   Only 
such conditions as are recorded in examination reports are 
to be considered as noted.  38 U.S.C.A. §§ 1111, 1112, 
1113 (West 1991); 38 C.F.R. § 3.304(b) (2002).

A preexisting injury or disease will be considered to have 
been aggravated by active military, naval, or air service, 
where there is an increase in disability during such 
service, unless there is a specific finding that the 
increase in disability is due to the natural progress of 
the disease.  38 U.S.C.A. § 1153 (West 1991); 38 C.F.R. 
§ 3.306(a) (2002).  The United States Court of Appeals for 
Veterans Claims (Court) has held that intermittent or 
temporary flare-ups during service of a preexisting injury 
or disease do not constitute aggravation.  Rather, the 
underlying condition must have worsened.  Hunt v. 
Derwinski, 1 Vet. App. 292, 297 (1991).  

Clear and unmistakable evidence is required to rebut the 
presumption of aggravation where the preservice disability 
underwent an increase in severity during service.  
38 C.F.R. § 3.306(b) (2002).

Where a veteran served continuously for ninety (90) days 
or more and cardiovascular-renal disease including 
hypertension becomes manifest or is aggravated to a degree 
of 10 percent or more within one year from the date of 
termination of such service, such diseases shall be 
presumed to have been incurred in service, even though 
there is no evidence of such disease or aggravation of 
such disease during the period of service.  38 U.S.C.A. §§ 
1101, 1112, 1113 (West 1991 & Supp. 2002); 38 C.F.R. §§ 
3.307, 3.309(a) (2002).

a.  Factual background

According to the service medical records, the service 
entrance examiner noted in the January 1968 examination 
report that the veteran had "labile" hypertension with a 
reading of 136/88.  The service examiner noted that the 
veteran's labile blood pressure reached acceptable levels, 
and the examiner found the veteran qualified for service.  
In the January 1968 service examination report of medical 
history, the veteran indicated that he had a history of 
hypertension.  According to a December 1968 service 
outpatient treatment note, the veteran complained of high 
blood pressure.  On examination, the veteran's blood 
pressure was recorded as 138/82.  According to the January 
1970 separation examination report, the veteran's blood 
pressure was recorded as 130/90.

According to a September 1971 VA examination report, the 
veteran blood pressure readings were recorded as follows:  

? Sitting 		162/108
? Recumbent 	140/100
? Standing 		150/110
? Sitting 		142/88
? Sitting 		140/90

Subsequent post-service medical records show a worsening 
of the veteran's hypertension disorder.

b.  Legal analysis

Labile hypertension was noted on the pre-induction 
examination two months before the veteran's entry into 
active duty.  The notation of labile hypertension was 
date-stamped at the time of his entry into active duty, or 
on March 7, 1968.  Because labile hypertension was noted 
at entry, the presumption of soundness does not arise.  
Therefore, the Board finds that labile hypertension 
existed prior to service.  38 C.F.R. § 3.304(b) (2002).

Moreover, the evidence of record indicates that the 
veteran's preexisting labile hypertension increased in 
severity during and after service.  The service records 
clearly show that the veteran entered service with a 
diagnosis of labile hypertension and a blood pressure 
reading of 136/88.  The service medical records show that 
the veteran complained of high blood pressure.  According 
to the service separation examination report, the 
veteran's blood pressure reading at discharge was 130/90. 
According to 38 C.F.R. § 4.104, Diagnostic Code 7101, Note 
1 (2002), the term hypertension means that the diastolic 
blood pressure is predominantly 90 mm. or greater.  Thus, 
the clinical evidence clearly shows that a blood pressure 
reading in the hypertensive range, and higher than the 
reading shown at entry, was shown at discharge.  This 
increase in severity raises the presumption of aggravation 
during service.  Within a year and a half after discharge, 
the veteran's blood pressure readings had worsened 
considerably according to the September 1971 VA 
examination report results outlined above.  

A private medical opinion, dated in March 1998, from F.G., 
M.D., notes that "[i]t is my firm opinion that his [the 
appellant] being in the activities in the service 
aggravated his hypertension condition."  No rationale for 
this opinion is provided.

The October 2001 VA examiner found that the veteran's 
hypertension was not permanently worsened during military 
service.  Although the VA examiner indicated that the 
claims file had been reviewed, he did not specifically 
address the blood pressure readings documented during 
service, particularly the highest one, noted on discharge; 
nor were the elevated blood pressure readings shown on the 
September 1971 VA examination report addressed.  The Board 
finds that the evidence does not clearly and unmistakably 
rebut the presumption of aggravation that arose because 
the blood pressure readings during service showed an 
increase in severity of the disability shown at entry.  
This is buttressed by the hypertensive readings shown on 
the VA examination in 1971.  Moreover, the blood pressure 
readings in 1971 were in the hypertensive range, and 
cannot reasonably be dissociated from the blood pressure 
reading at discharge which was also hypertensive.

When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding 
service origin, the degree of disability, or any other 
point, such doubt will be resolved in favor of the 
claimant.  38 C.F.R. § 3.102 (2002).  Accordingly, after 
reviewing the file and considering all of the evidence of 
record, the Board concludes that entitlement to service 
connection for hypertension is warranted.


ORDER

Entitlement to service connection for hypertension is 
granted.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

